DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 2, 5-11, and  13 are pending and claims  6 and 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. See the office action of 03/10/2021 for the withdrawal of non-elected claims.
Examiner searched prior arts with the scope of the elected species and found arts that renders the claimed method obvious with the scope of the elected species and therefore, claims 6 and 8-11 and non-elected subject matters of claims 2, 5, 7 and 13 (i.e. Method steps II and III of claims 2 and 13), are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected inventions. See MPEP 803.02. Applicants preserve their right to file a divisional on the non-elected subject matter.
Therefore, claims 2, 5, 7 and 13 are examined on merits in this office action to the extant they encompass the elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7, and 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2, in step (f) of method I, recites “selecting the cereblon modifying compound that does not induce degradation of SALL4 if the second protein level is not lower than the first protein level of SALL4”. The relationship of the selection of cereblon modifying compound to the induction of degradation by comparing the first protein level of SALL4 and the second protein level of SALL4 is unclear because none of the step including the step (d) discloses determination of protein level of SALL4 in the sample wherein the sample is treated with the cereblon modifying compound. Step (d) recites “determining a second protein level of SALL4 in the sample” but however, step (d) does not clearly indicate that the sample is after step (c) or the sample is administered with cereblon modifying compound.
Claims 2 and 13 recite “wherein a difference between the first protein level and the second protein level of SALL4 is induced by the interaction between SALL4 and cereblon; and wherein the interaction between SALL4 and cereblon is determined by the interaction between amino acid residues 405- 432 of SALL4 protein (SEQ ID NO: 3) and cereblon or by the interaction between amino acid residues 410-432 of SALL4 protein (SEQ ID NO: 11) and cereblon”. First, it is unclear how is the difference is related to the cereblon modifying compound because as described above and as claimed, second protein level has not been determined in the sample administered with cereblon modifying compound. Second, it is unclear at what step the interaction is determined because the “wherein” clause does not clarify when the step is carried out.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischer et al. (US2020/0348285).
With respect to claim 2, Fischer at abstract teaches determining a first protein level of SALL4 (which naturally must be in a sample that was obtained), adding an agent to the sample, and determining a second protein level of SALL4 in the sample and comparing the first and second level to determine if the agent induces degradation of SALL4 (wherein the agent is teratogenic if the levels are reduced relative to absence of the agent). Fischer at [0152] teaches performing the method on cells (which are naturally a sample that was obtained). Fischer at [0088] teaches comparing to the amount without the agent. Fischer at [00241] and [0144] teaches screening an IMID compound (which includes cereblon modifying compounds like thalidomide) and teaches selecting (administering) a compound that does not induce degradation of SALL4.
In re Best (195 USPQ 430(CCPA 1977).
With respect to claim 5, Fischer at [0148] teaches that these compounds (IMID) treat cancer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 5, 7 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US2020/0348285) as applied to claims 2 and 5 above, and further in view of Ma et al. (US20080241110) (IDS entered).
Fischer has been described above for claims 2 and 5.
With regard to claim 7, Fischer at [0005] teaches cancer, but however, does not teach solid tumors.
However, Ma at [0026] and [0198]-[0200]  teaches tumors, which are solid.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used a cancer with a tumor, as taught by Ma, in the method of Fischer. One of ordinary skill in the art would have been motivated to have used a cancer with a tumor, as taught by Ma, in the method of Fischer, because Fischer teaches cancer and Ma teaches measuring SALL4 in tumors. One of ordinary skill in the art would have a reasonable expectation of success, because Ma teaches SALL4 is in tumors.
With respect to claim 13, Fischer at abstract teaches determining a first protein level of SALL4 (which naturally must be in a sample that was obtained), adding an agent to the sample, and determining a second protein level of SALL4 in the sample and comparing the first and second level to determine if the agent induces degradation of SALL3 (wherein the agent is teratogenic if the levels are reduced relative to absence of the agent) to determine if the compound is teratogenic. Fischer at [0152] teaches performing the method on cells (which are naturally a sample that was obtained). Fischer at [0088] teaches comparing to the amount without the agent. Fischer at 
Fischer does not teach first measuring SALL4 in the sample prior to administering the compound.
However, Ma, throughout the reference and especially at [0320] teaches measuring SALL4 before and after adding a compound (retinoic acid).
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have measured SALL4 before and after adding a compound, as taught by Ma, in the method of Fischer.
One of ordinary skill in the art would have been motivated to have measured SALL4 before and after adding a compound, as taught by Ma, in the method of Fischer, because Fischer teaches using a control without the compound and another method of controlling an experiment to determine effect of adding a compound is measuring before and after the addition of a compound. One of ordinary skill in the art would have a reasonable expectation of success, because Ma teaches measuring before addition of a compound in order to have a control.
With regard to the recitation after the “wherein” clause, the steps (a) – (e) does not provide any specific compounds/molecules and or conditions that provides interaction of SAL4 and cereblon through the specific residues or alters interactions through the specific residues and thus would be considered as natural interaction between the SALL4 and cereblon in the recited process. Fischer at [0129] teaches the interaction between SALL4 and CRBN, which is naturally in the claimed locations, as that is the In re Best (195 USPQ 430(CCPA 1977).
Claims 2, 5, and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Burnette et al. (WO2017/161119A1) (IDS entered) in view of Knobloch et al., (2008) Shedding light on an old mystery: Thalidomide suppresses survival pathways to induce limb defects, Cell Cycle, 7:9, 1121-1127 (IDS entered). 
With respect to claim 2, Burnette, throughout the reference and especially at ( (lines 4-15)  67 (lines 30-35) and claim 55, teaches administering a compound to a sample and determining if the compound induces degradation of a protein. Burnette at 92 (lines 15-25) teaches that thalidomide and other IMIDs binds to cereblon and  therefore modifies it. Burnette at 110 (lines 10-30) also teaches that CRBN induces the destruction of several proteins.  Burnette at 92 (lines 15-25) and 110 (lines 10-30) when bound to IMID such as thalidomide and dbeti, CRBN induces destruction of several proteins. Burnette at 1 (lines 13-14) teaches that thalidomide causes abnormal limb development due to inhibition of CRBN.  Burnette at 68 (lines 22-25) teaches assaying the compounds using cells that overexpress CRBN. Burnette at 93  (T cell isolation, activation, and drug treatment) teaches obtaining a sample (T cells), determining a first level of protein (control protein levels by western blot), administering the CRBN modifying compound, and determining a second level of 
Burnette does not teach SALL4.
Knobloch, throughout the reference and especially at abstract and 1125 (right column and Fig. 2A-2b) teaches that thalidomide causes downregulation of SALL4 and teaches measuring SALL4.  Knobloch at id. teaches that overexpression of full length SALL4 reverses limb effects. 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used SALL4, as taught by Knoblich, in the method of Burnette.
One of ordinary skill in the art would have been motivated to have used SALL4, as taught by Knoblich, in the method of Burnette, because Burnette teaches that when bound to IMID such as thalidomide and dbeti, CRBN induces destruction of several proteins and Knobloch teaches that that thalidomide causes downregulation of SALL4 and teaches measuring SALL4.  Moreover, both Burnette and Knobloch teach that thalidomide causes limb disorders and Knobloch teaches that overexpression of full length SALL4 reverses limb effects, which indicates that SALL4 is degraded, because adding back full length SALL4 reverses the disease.
 One of ordinary skill in the art would have a reasonable expectation of success, because CRBN is known to degrade proteins, SALL4 is downregulated, and when it is added back, the limb problems improve.
In re Best (195 USPQ 430(CCPA 1977).
With respect to claim 5, Burnette at 1 (1st paragraph) teaches that these compounds (IMID) treat cancer.
With respect to claim 7, Burnette at 65 (lines 5-10) teaches solid tumors.	
	Claims 2, 5, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burnette et al. (WO2017/161119A1) (IDS entered) in view of Knobloch et al., (2008) Shedding light on an old mystery: Thalidomide suppresses survival pathways to induce limb defects , Cell Cycle, 7:9, 1121-1127 (IDS entered) as applied to claims 2, 5 and 7 above, and further in view of Ma et al. (US20080241110) (IDS entered). 
Burnette in view of Knobloch has been described above for claims 2, 5 and 7.
Burnette at 93 (T cell isolation, activation, and drug treatment) teaches obtaining a sample (T cells), determining a first level of protein (control protein levels by western 
Burnette does not teach SALL4 or measuring prior to adding the compound.
However, Knobloch, throughout the reference and especially at abstract and 1125 (right column and Fig. 2A-2b) teaches that thalidomide causes downregulation of SALL4 and teaches measuring SALL4.  Knobloch at id. teaches that overexpression of full length SALL4 reverses limb effects. Knobloch at 1122 (sentence spanning right and left column) teaches thalidomide induces birth defects, which means it is teratogenic.
Ma, throughout the reference and especially at [0320] teaches measuring SALL4 before and after adding a compound (retinoic acid).
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used SALL4, as taught by Knoblich, and to have measured SALL4 before adding the compound, as taught by Ma, in the method of Burnette.
One of ordinary skill in the art would have been motivated to have used SALL4, as taught by Knoblich, and to have measured SALL4 before adding the compound, as taught by Ma, in the method of Burnette, because Burnette teaches that when bound to IMID such as thalidomide and dbeti, CRBN induces destruction of several proteins 
 One of ordinary skill in the art would have a reasonable expectation of success, because CRBN is known to degrade proteins, SALL4 is downregulated, and when it is added back, the limb problems improve.  Moreover, Ma teaches measuring before addition of a compound in order to have a control.
With regard to the recitation after the “wherein” clause, the steps (a) – (e) does not provide any specific compounds/molecules and or conditions that provides interaction of SAL4 and cereblon through the specific residues or alters interactions through the specific residues and thus would be considered as natural interaction between the SALL4 and cereblon in the recited process. Fischer at [0129] teaches the interaction between SALL4 and CRBN, which is naturally in the claimed locations, as that is the area of SAFF4 and CRBN. The Patent and Trademark Office does not have the facilities and resources to prove the factual evidence needed in order to establish that there is a difference, between the sequence of the prior art and those instantly disclosed.  The burden is upon applicant to present such factual evidence to show In re Best (195 USPQ 430(CCPA 1977).
Response to argument
Applicant's arguments filed 06/10/2021 have been fully considered and are persuasive to overcome claim objections and rejection under 35 USC second paragraph in view the amendments. However, Applicant’s arguments and amendments are not persuasive to overcome the rejections under 35 USC 102(a)(2) and 35 USC 103.
Applicant’s main argument for the rejection under 35 USC 102 and 103 is based on specific interaction between SALL4 and cereblon recited in the amended claims. Applicant argued that Fischer does not disclose the sequence of SALL4 protein that interacts with cereblon as recited in amended claim 2. Fischer does not disclose the interaction between SALL4 and CRBN is determined by the interaction of the recited specific amino acid sequences of SALL4 (amino acid residues 405-432 (SEQ ID NO: 3) or amino acid residues 410-432 (SEQ ID NO: 11)) and cereblon as of the effective filing date of the instant claims. In regards to 35 USC 103 rejection, Applicants argued that based on Burnette and Knobloch, a person would not have had a reasonable expectation of success in understanding the interaction between SALL4 and CRBN, let alone the specific amino acid sequences of SALL4 that interact with CRBN in the ubiquitination.
The above arguments have fully been considered but are not found persuasive because as described in the rejections, because recitation after the “wherein clause” only describes interactions but the claimed process step is not limited to determining the interaction. Examined claimed steps of process  I is limited to determination of In re Best (195 USPQ 430(CCPA 1977).
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAFIQUL HAQ/           Primary Examiner, Art Unit 1641